                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARATHON FUNDING SERVICES, INC. et                  CASE NO. C19-828-JCC
      al.,
10
                                                          MINUTE ORDER
11                           Plaintiffs,
              v.
12
      LOUIS J. BERG et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. Plaintiffs filed a complaint on May 29,
18
     2019. (Dkt. No. 1.) It does not appear that Defendants have been served. Plaintiffs are
19
     ORDERED to show cause why this case should not be dismissed for failure to prosecute.
20
     Plaintiffs’ written response is due by Friday, January 3, 2020.
21
            DATED this 18th day of December 2019.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C19-828-JCC
     PAGE - 1
